Title: To George Washington from Major General Israel Putnam, 4 July 1777
From: Putnam, Israel
To: Washington, George

 

Dear General,
Peeks Kill [N.Y] July 4th 1777.

I have Received your several favors of the 30th Ultm. the first and second Inst. and observe the Directions therein given—On the 1st Inst. a party of the Enemy, Consisting of about 3 or 400, Advanc’d as far as White Plains, Attackd a small party of our’s there; kill’d one, took Eight Prisoners, and Drove off some Cattle—by several deserters that has Come in to day; we are Inform’d, that they Lost three kill & three or four Wounded—I[n] consequence of this I have orderd Col. Livingston with his Regt to March Immediately down—General Nixons Brigd. is embarked, and will sail as soon as Genl Parsons Varnum’s Brigd: or the malitia Join me—one of the Regts of Genl Nixons Brigd. have gone above the Chain at Fort Montgomery to assist Genl Clinton in errecting some Necessary works there.
I have sent Expresses to the Different Cols. of the Neighbouring Malitia to Assemble their Men and March here with all possible dispatch Genl Clinton has done the same.
There are two Companies orderd to Fort Constitution, to supply the place of Col. Gratons Regt which goes with Genl Nixon.
Col. Cortlandt who has been on an Expedition to Bergin Informes me, that the 12 Pounders, which were left Near Fort Lee Last fall, Remain there still—I have wrote to Genl Parsons to send a Detachment from his Brigd. to Remove them here—Teams &c. are provided for that purpose—I have orderd 9 nine Pounders and six 6 Pounders that are at Fort Constitution to be sent to Fort Montgomery—to supply the places of the twelves that are orderd on Board the ship Congress.
Lt Col: Oswald will see that the Artillary, that goes with Genl Nixon is properly Equipp’d.
I have wrote to Govenor Trumbull Desiring him to forward the Continental Troops here as quick as possible and likewise to send a Regt or too of Malitia in the Neighborhood of White Plains and Horse neck to secure Connecticut against the depredations of the New Levies, Should the Enemy push up this River. I am Dear General with great Respect Your Obt. Hum. servt

Israel Putnam

